~=);~"'--..;._;_~~.;;;,,;;.;~;,_,.;,,;;~~='-'~----~-------'"-'P!,:ge;._l~f I:11
!::__0 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              I     .
                                                                                                                                                1

                                                                                                                                                1.'




                                                                                                                                              1

                                      UNITED STATES DISTRICT COURT                                                                            1!



                                                  SOUTHERN DISTRICT OF CALIFORNIA                                                             11


                                                                                                                                              i'I'
                                                                                                                                              1'
                       United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                  v.                                            (For Offenses Committed On or After November 1, 1987)



                           Erik Biviano-Anaya                                   Case Number: 3:19-mj-22207




REGISTRATION NO. 85499298
                                                                                                                 MAY 3 1 2019
THE DEFENDANT:
 [:gj pleaded guilty to count(s) 1 of Complaint
                                ~~--''----~~~~~~~~~--H!~""""'li.lli"-Lfl.L><Ll""--'<""1!

  D was found guilty to count(s)
    after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Nature of Offense                                                            Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                  1

  D The defendant has been found not guilty on count(s)
                                                                             -~------~----------
  0 Count(s)                                                                     dismissed on the motion of the United States.
                     ~----------------~



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                 ~TIME SERVED                                D _ _ _ _ _ _ _ _ _ _ days
                                                                                                                                                  I
  ~    Assessment: $10 WAIVED ~ Fine: WAIVED                                                                                                      I
  [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documep.ts in I ,
                                                                                                                                            Z-1
                                                                                                                                                      1

  tpf defendant's possession at the time of arrest upon their deportation 91~emovf11 yJ nd r 1~lie1:. - Y1 I"]( !!'
  ~. \ ~oy15\ ~G\}~e,njsee3endant be deported/removed with relative, ft ( I Cl V1 l ' -         charged in case                                       I

      IT IS ORDERED that                th~
                               defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                                                                                                                                                 I!
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Friday, May 31, 2019
                                                                              Date oflmposition of Sentence


                                                                              J'vlicliae{ ]. Seng                                                     I
                                                                              HONORABLE MICHAEL J. SENG
                                                                                                                                                      I
                                                                              UNITED STATES MAGISTRATE JUDGE
                                                                                                                                                      I

 Clerk's Office Copy                                                                                                        3:19-mj-22207
                                                                                                                                                      I
                                                                                                                                                      I~
